                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

THOMAS DOYLE LAMBERT,                        *              CIVIL ACTION

               Plaintiff,                    *              NUMBER:     18-10488

v.                                           *              SECTION:    “M” (5)

NANCY A. BERRYHILL, ACTING                   *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,                     *

               Defendant.                     *

                                      *      *       *

       JUDGMENT AND ORDER OF REMAND UNDER SENTENCE FOUR

       Upon examination of Defendant’s Unopposed Motion to Reverse and Remand and review

of the file, the Court finds that judgment should be entered reversing the decision of the

Commissioner and remanding this case to her for another administrative hearing pursuant to

sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g). Melkonyan v.

Sullivan, 501 U.S. 89 (1991).

       Under 42 U.S.C. § 405(g), the Court has the authority to remand this case to the

Commissioner for further proceedings.        Upon remand, the Commissioner shall re-evaluate

Plaintiff’s application and determine whether he is disabled.

       IT IS SO ORDERED, ADJUDGED, AND DECREED.

       New Orleans, Louisiana, this 28th day of May, 2019.




                                          ______________________________________
                                          BARRY W. ASHE
                                          UNITED STATES DISTRICT JUDGE
